Case 2:18-cv-03439-NGG-RLM Document 53 Filed 06/06/19 Page 1 of 3 PageID #: 464




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------------x   ECF Case
 SCOTT PELLEGRINO, on behalf of himself and all others
 similarly situated; and CHRISTINE VANOSTRAND, on                             Docket No.
 behalf of herself and all others similarly situated,                         2:18-CV-03439
                                                                              (JMA/GRB)
                                             Plaintiffs,
                       – against –

 NEW YORK STATE UNITED TEACHERS; UNITED
 TEACHERS OF NORTHPORT, as representative of the class                        NOTICE OF MOTION
 of all chapters and affiliates of New York State United                      TO DISMISS
 Teachers; NORTHPORT-EAST NORTHPORT UNION
 FREE SCHOOL DISTRICT, as representative of the class of
 all school districts in the state of New York; ANDREW
 CUOMO, in his official capacity as Governor of New York;
 BARBARA UNDERWOOD, in her official capacity as
 Attorney General of New York; JOHN WIRENIUS, in his
 official capacity as chair of the New York Public Employment
 Relations Board; and ROBERT HITE, in his official capacity
 as member of the New York Public Employment Relations
 Board,

                                             Defendants.
 ------------------------------------------------------------------------x

         PLEASE TAKE NOTICE that upon the annexed affidavit of Robert Howard, dated

 January 11 2019, declaration of John H. Gross, dated January 21, 2019, the Memorandum of

 Law, dated January 21, 2019, and the attached exhibits, all submitted in support of this Motion to

 Dismiss the Complaint, and upon all prior pleadings and proceedings herein, the Defendant

 NORTHPORT-EAST NORTHPORT UNION FREE SCHOOL DISTRICT, by their attorneys,

 Ingerman Smith, L.L.P., will move this Court before the Honorable Joan M. Azrack, United

 States District Court Judge for the Eastern District of New York, at the United States Courthouse

 located at 100 Federal Plaza, Central Islip, New York 11722, in accordance with the parties’

 briefing schedule, for an Order pursuant to Rule 12(b)(1), (b)(6), and (b)(7) of the Federal Rules




                                                           1
Case 2:18-cv-03439-NGG-RLM Document 53 Filed 06/06/19 Page 2 of 3 PageID #: 465




 of Civil Procedure, dismissing all causes of action against the District and for such other and

 further relief as the Court deems proper and just.

        PLEASE TAKE FURTHER NOTICE that in accordance with the Court’s Briefing

 Schedule of October 31, 2018, the Plaintiff will serve papers in opposition to this motion on or

 before April 22, 2019.

 Dated: Hauppauge, New York
        January 21, 2019
                                               Yours, etc.
                                               INGERMAN SMITH, L.L.P.
                                               Attorneys for Defendant
                                               NORTHPORT-EAST NORTHPORT
                                               UNION FREE SCHOOL DISTRICT,


                                               By: /S/John H. Gross
                                               JOHN H. GROSS, ESQ. (JG 4155)
                                               150 Motor Parkway, Suite 400
                                               Hauppauge, New York 11788
                                               (631) 261-8834

 To:    Counsel for all parties via electronic transmission

 Kirsch & Niehaus
 Attention: Paul R. Niehaus, Esq.
 Attorney for Plaintiffs
 Scott Pellegrino & Christine VanOstrand
 150 East 58th Street, 22nd Floor
 New York, NY 10155
 (212) 631-0223
 pniehaus@niehusllp.com

 Mitchell Law PLLC
 Attention: Jonathan F. Mitchell, Esq.
 Attorney for Plaintiffs
 Scott Pellegrino & Christine VanOstrand
 106 East Sixth Street, Suite 900
 Austin, TX 78701
 (512) 686-3940
 jonathan@mitchell.law




                                                  2
Case 2:18-cv-03439-NGG-RLM Document 53 Filed 06/06/19 Page 3 of 3 PageID #: 466




 New York State United Teachers
 Office of General Counsel
 Attention: Michael James Del Piano, Esq.
 Attorney for Defendants
 New York State United Teachers & United Teachers of Northport
 52 Broadway, 9th Floor
 New York, NY 10004
 (212) 533-6300
 mdelpian@nysutmail.org

 Stroock & Stroock & Laven
 Attention: Alan M. Klinger, Esq.,
 Charles G. Moerdler, Esq. & Dina Kolker, Esq.
 Attorneys for Defendants
 New York State United Teachers & United Teachers of Northport
 180 Maiden Lane
 New York, NY 10038
 (212) 806-5400
 aklinger@stroock.com
 cmoerdler@stroock.com
 dkolker@stroock.com

 Office of General Counsel
 Attention: Edward J. Greene, Jr., Esq. & Robert T. Reilly, Esq.
 Attorneys for Defendants
 New York State United Teachers & United Teachers of Northport
 800 Troy-Schenectady
 Latham, NY 12110
 (518) 213-6000
 egreene@nysutmail.org

 Office of the New York State Attorney General
 Attention: Robert Edward Morelli, Esq.
 Attorney for Defendants
 Andrew Cuomo, Barbara Underwood, John Wirenius & Robert Hite
 300 Motor Parkway, Suite 230
 Hauppauge, NY 11788
 (631) 231-2179
 robert.morelli@ag.ny.gov




                                              3
